DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 2, line 11 through 21, filed 31 December 2020, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Suyama et al. (US 20190089007) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-10 are allowable over the prior art references of record. 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “A liquid electrolyte for lithium ion secondary batteries, the liquid electrolyte containing a lithium salt of a sulfonimide and water, wherein the liquid electrolyte contains at least one kind of anion selected from the group consisting of an orthophosphoric ion, a pyrophosphate ion, an anion resulting from dissociation of phosphorous acid or a salt thereof, and an anion resulting from 
Claims 2-3 are allowable because of their dependency upon claim 1.

Claim 4 recites “A method for producing a liquid electrolyte for lithium ion secondary batteries, the liquid electrolyte containing a lithium salt of a sulfonimide and water, wherein phosphorus oxyacid containing at least one kind of anion selected from the group consisting of an orthophosphoric ion, a pyrophosphate ion, a phosphorous acid ion and a phosphinic acid ion, or a salt thereof is added to the liquid electrolyte as an additive”, which is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 5-7 are allowable because of their dependency upon claim 4.

Claim 8 recites “A lithium ion secondary battery comprising an anode, a cathode and a liquid electrolyte, wherein the liquid electrolyte contains a lithium salt of a sulfonimide and water, and wherein the liquid electrolyte contains at least one kind of anion selected from the group consisting of an orthophosphoric ion, a pyrophosphate ion, an anion resulting from dissociation of phosphorous acid or a salt thereof, and an anion resulting from dissociation of phosphinic acid or a salt thereof”, 
Claims 9-10 are allowable because of their dependency upon claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729